ST. PAUL, J,
I concur, because on the main issue the opinion is correct, and plaintiff seems willing to waive any inquiry into defendant’s right to question the action of the school board in the premises. But:
In State v. Eames, 39 La. Ann. 986, 988, 3 South. 93, 94, this court said:
“The ‘Board of School Directors’ in each parish is constituted by law a public corporation, charged with the control, administration and disbursement of school funds.” (Italics mine.)
The Constitution of 1921, art. 12, § 16 (page 95), declares:
“The money thus collected [by the city of New Orleans, for school purposes] shall be paid daily to said, board [Orleans parish school board].”
See, also, State v. Geier, 35 La Ann. 1148.
In Fisher v. School Board, 44 La. Ann. 184, 187, 10 South. 494, 495, the court said:
“They [the Orleans parish school board] administer school affairs without possible control on the part of the city authorities. The treasurer of New Orleans is e® officio treasurer of the board and receives all funds collected for the support of the public schools. * * * Be pays upon the order of the school board. (Italics mine.)
In Ealer v. Millspaugh, 32 La. Ann. 901, 903, the court said:
“The board [of school directors] and not the treasurer was to determine what application of the [school] funds should be made. A different rule would throw public affairs into a most lamentable state of confusion.” (Italics mine.)
Accordingly I think this case should not hereafter be taken as a precedent in that connection.